


Merchant BIN and ICA Sponsorship and Services Agreement


This Merchant BIN and ICA Sponsorship and Services Agreement ("Agreement") is
entered into by and between the following Parties as of the 23rd day of
November, 2009 ("Execution Date"):


The Bancorp Bank (“Bancorp”),
a Delaware corporation, having a place of
business at:
 
Heartland Payment Systems, Inc.
(“Heartland”),
a Delaware corporation, having a place of
business at:
 
 
 
 
 
 
 
1818 Market Street, 28th Floor,
Philadelphia, PA 19103
 
90 Nassau Street,
2nd Floor
Princeton, NJ 08542
 
 
 
 
 
 
 
Attention:
SVP Acquiring
 
Attention:
Legal Department
 
cc:
 
 
cc:
President
 
Telephone:
(302) 385-5010
 
Telephone:
 (609) 683-3831 x2224
 
Facsimile:
(302) 385-5194
 
Facsimile:
(609) 683-3815
 
E-mail:
tcrowley@TheBancorp.com
 
E-mail:
Charles.kallenbach@e-hps.com
 
 
 
 
 
 
 



For purposes of this Agreement, Bancorp and Heartland each will be referred to
individually as a "Party" and together as the "Parties." Other defined terms are
set forth in Section 2.


WHEREAS, Bancorp has established a credit card merchant processing program
("Program") whereby Bancorp provides processing and related services for
Merchants either located in the United States or as defined as a United States
territory (within the Visa and/or MasterCard by-laws and regulations) which
accept, as a method of payment for goods and services: VISA. MasterCard and
other proprietary credit cards that may be approved for acceptance by Bancorp;


WHEREAS, the Program will be operated in conformity with applicable by-laws and
regulations of Visa U.S.A., Inc. and its affiliates (collectively, "VISA") or
its successor, and MasterCard Worldwide, Inc. and its affiliates (collectively,
"MasterCard") or its successor and regulations of governmental agencies;


WHEREAS, Bancorp is a principal member of the VISA and MasterCard Networks;


WHEREAS, Heartland provides various services related to the Program, including,
but not limited to, risk management, front-end and back-end processing, and
merchant chargebacks; and


WHEREAS, Heartland desires to have Bancorp perform certain processing and
related services of the Program, which are applicable to the Program and which
are set forth in this Agreement.


NOW, THEREFORE, the Parties hereby agree as follows.


1.     Summary of Business Relationship.


Bancorp and Heartland hereby enter into this Agreement, whereby Bancorp will
provide VISA BIN sponsorship and MasterCard ICA sponsorship for Heartland for
the exclusive purpose of processing VISA and MasterCard card Transaction Tickets
for Heartland's Merchants.






--------------------------------------------------------------------------------




Heartland will use the BIN(s) to process VISA card Transaction Tickets and the
ICA(s) to process MasterCard card Transaction Tickets received by Merchants from
their customers. Each respective Party will fulfill the terms and conditions
applicable to such Party as set forth in this Agreement.


2.     Definitions.


2.1     "Account" means: a business relationship between a Merchant and
Heartland, established on a Bancorp BIN or ICA for purposes of processing the
Transaction Tickets of such Merchant.


2.2     "ACH" means: the electronic transfer of funds through the Automated
Clearing House service conducted by the Federal Reserve.


2.3     "Additional Compensation" means (i) with respect to the **REDACTED**;
(ii) with respect to the **REDACTED**; (iii) with respect to the **REDACTED**;
(iv) with respect to the **REDACTED**; (v) with respect to the **REDACTED**; and
(v) with respect to **REDACTED**. The date of determination with respect to the
amount of the Additional Compensation shall be the date the Merchants or
Merchant Agreements shall be effectively transferred to a Successor Bank.


2.4     "Affiliate" means: any present or future entity that, directly or
indirectly through one (1) or more intermediaries, controls or is controlled by
a Party or is under common control with such Party. For the purposes of this
definition, "control" will mean ownership of fifty percent (50%) or more of the
voting securities of such entity.


2.5     "Bancorp Service" or "Bancorp Services" means: all of the services to be
performed by Bancorp under this Agreement.


2.6     "BIN" means: a Bank Identification Number issued by VISA.


2.7     "Business Day" means: each weekday, Monday through Friday, excluding
calendar days that are Federal Reserve holidays.


2.8     "Confidential Business Information" means: any valuable, secret business
information, other than Trade Secrets that: (a) is designated or identified as
confidential by either Party at the time of the disclosure; (b) is by its nature
clearly recognizable as confidential information to a reasonably prudent person
with knowledge of the Disclosing Party's business and industry; (c) is
proprietary to Heartland or Bancorp, including without limitation, the pricing,
fees and charges under this Agreement, and that Heartland or Bancorp may gain
knowledge of or access to in connection with this Agreement; (d) consists of a
Merchant name or information relating to a Merchant; or (e) is otherwise
disclosed in a manner consistent with its confidential or proprietary nature.


2.9     "Disclosing Party" means: the Party disclosing any Proprietary
Information hereunder, whether such disclosure is directly from the Disclosing
Party or on the Disclosing Party's behalf.


2.10     "Effective Date" means the date upon which Transaction Ticket begin to
process under a Bancorp BIN or under a Bancorp ICA.


2.11     "Execution Date" means the date upon which all parties hereto have
executed and entered into this Agreement.


2.12     "Fees" means: the fees due and payable to Bancorp under this Agreement,
as set forth on
Exhibit 3.




--------------------------------------------------------------------------------




2.13     "Heartland Monthly Income" means: the sum total of all payments, fees,
reimbursements and the like paid by Merchants under agreements with Heartland
for Heartland Service, including without limitation a Merchant Agreement.


2.14     "Heartland Service" or "Heartland Services" means: all of the services
to be performed by Heartland for a Merchant or Bancorp under this Agreement.


2.15     "ICA" means: Interbank Card Association issued by MasterCard.


2.16     "Interchange Fee" means: the fees paid to the issuing bank in
connection with interchange settlement and in accordance with the Network Rules
(defined below).


2.17     "Operating Account" means: a bank account established by Heartland and
located at Bancorp, which account shall have as its sole and exclusive owner
Heartland, that will be used for (i) the transfer by Bancorp of Heartland
Monthly Income from the Settlement Account to Heartland and (ii) the payment of
all of the payment obligations of Heartland under this Agreement.


2.18    "Loss or Losses" means: any loss, liability, claim, suit, demand,
damages, judgments, expenses (including, without limitation, reasonable
attorneys' fees and collection costs), orders of restitution, and penalties
(including, without limitation, civil monetary penalties and VISA and MasterCard
fines and penalties).


2.19    "Merchant" means: an entity located either in the United States or as
defined as a United States territory (within the Visa and/or MasterCard by-laws
and regulations) in the business of selling products and services to customers
that processes its Transaction Tickets under an Account.


2.20     "Merchant Agreement" means a written agreement among Heartland, Bancorp
and a Merchant relating to an Account, or any similar written agreement or
arrangement with a Merchant that is or has been assigned or transferred to
Heartland.


2.21    "Merchant Loss" means: any loss or extraordinary expense (excluding
legal fees related to such loss or extraordinary expense) incurred by Bancorp or
Heartland for any reason which is attributable to a Merchant, including but not
limited to any loss due to a Merchant chargeback, Merchant business failure or
fraudulent or illegal practice of a Merchant, or Merchant privacy or security
policies, procedures or practices.


2.22    "Network(s)" or "Association(s)" means: individually or collectively,
VISA, MasterCard, American Express and Discover. Upon Heartland's request other
card networks may be included in the definition of Networks, but only upon a
written amendment to this Agreement in accordance with Section 11.2.


2.23     "Network Rules" means: the then-effective bylaws, rules, regulations,
guidelines for members of a Network or Association and third-party service
providers, orders and interpretations issued by the respective Networks, as they
may be amended from time to time.


2.24     "Permitted Parties" has the meaning set forth in Section 6.1.


2.25     "Personnel" means: the employees, subcontractors, agents, and the
employees of such subcontractors and agents of a Party.


2.26     "Proprietary Information" means: Trade Secrets and Confidential
Business Information.






--------------------------------------------------------------------------------




2.27     "Receiving Party" means the Party receiving any Proprietary Information
hereunder, whether such disclosure is received directly from or on the Receiving
Party's behalf.


2.28    "Reserve Account" has the meaning set forth in Section 3.3.1.


2.29     "Settlement Account" means: the bank account, which account shall have
as its sole and exclusive owner Bancorp, that Bancorp will establish to be used
for the daily settlement of Merchants' VISA and MasterCard processing activity,
including without limitation Transaction Tickets, Interchange Fees, Network
assessments, Network fees, refunds and chargebacks as well as the collection of
certain amounts due from Merchants.


2.30     "Successor Bank" has the meaning set forth in Section 3.10.2.


2.31     "System" means: the system(s) used by Heartland to perform the
Heartland Services and which Bancorp may access to receive the Heartland
Services, to facilitate the Bancorp Services, and will allow Bancorp to comply
with the Network Rules.


2.32     "System Rules" means the written rules and policies of Heartland
related to access and use of the System that are provided to Bancorp in advance.


2.33     "Termination Assistance Services" has the meaning set forth in Section
5.5.


2.34     "Trade Secrets" means: trade secrets as defined under Delaware law, as
amended from time to time, and will include without limitation and without
regard to form, and whether or not reduced to writing: technical or
non-technical data; a formula; a pattern; a compilation; a program; a software
program; a device; a method; a technique; a drawing; a process; financial data;
financial plans; product plans; nonpublic forecasts; studies; projections;
analyses; a list of actual or potential customers or suppliers and other
customer or potential customer information; business and contractual
relationships; discoveries; ideas; concepts: research; development; operating
procedures; marketing procedures and materials; fees; pricing; policies; or any
information similar to the foregoing which: (a) derives economic value, actual
or potential, from not being generally known and not being readily ascertainable
by proper means to other persons who can obtain economic value from its
disclosure or use; and (b) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy. For the sake of clarity, Trade
Secrets will include information provided to Bancorp or Heartland by any third
parties, which Bancorp or Heartland, as applicable, is obligated to hold in
confidence.


2.35     "Transaction Ticket" means: a record (whether paper, magnetic,
electronic or otherwise) that is created to evidence the use of a customer's
bankcard as payment for a Merchant's products, services, cash advances or
otherwise or for credit or refund.


3.     Heartland Services and Bancorp Services and Compensation.


3.1     Heartland Services and Bancorp Services and Compensation Obligations.


3.1.1 Each Party's respective obligations to the other Party are set forth in
the following


Exhibits to this Agreement:
Heartland Obligations- Exhibit 2
Insurance Requirements- Exhibit 4
Heartland's Underwriting Requirements for Determination of Eligible Merchants-
Exhibit 5






--------------------------------------------------------------------------------




3.1.2     Associated compensation rights and obligations are set forth in the
following Exhibits to this Agreement:


Compensation- Exhibit 3 and Exhibit 1, Section 3.2.


3.1.3     Except as otherwise provided in this Agreement (such as indemnity),
including the Exhibits attached to this Agreement, each Party will be
responsible for its own expenses.


3.2     Statements on Compensation.


3.2.1     On or before the seventh (7th) day of each calendar month (and within
seven (7) calendar days following the effective date of termination of this
Agreement) Heartland will submit to Bancorp monthly processing reports and any
supporting documentation that Bancorp may reasonably request from time to time
for the calculation of the Fees due to Bancorp under Exhibit 3 for the prior
calendar month (or portion thereof if the effective date of termination of this
Agreement is other than the last day of a calendar month).


3.2.2     On or before the twentieth (20th) day of each calendar month (and
within twenty (20) calendar days following the effective date of termination of
the Agreement) Bancorp will submit to Heartland a written statement of Fees and
other applicable costs owed to Bancorp by Heartland, including but not limited
to wire fees, overdraft fees, interest and reimbursements, plus any supporting
documentation for Fees and other applicable costs that Heartland may reasonably
request from time to time.


3.2.3     If the terms and conditions of this Section conflict with the terms
and conditions in Exhibit 3, the terms and conditions of Exhibit 3 (as amended
from time to time in accordance with Section 11.2 hereof) will control.


3.3     Reserve Account.


3.3.1     Bancorp agrees to establish a deposit account, which deposit account
shall have as its sole and exclusive owner Bancorp and shall be titled "Bancorp
FBO Heartland Merchant Reserves", for the purposes of providing a source of
repayment by Merchants to Bancorp or to Heartland (the "Reserve Account").


3.3.2     Reserve Account may hold funds from Merchants on a co-mingled basis.
Heartland shall maintain in System all subsidiary records identifying the
portion of the balance in the Reserve Account attributable to each Merchant. On
a monthly basis, Heartland shall provide to Bancorp the then-current subsidiary
records of the Reserve Account. Heartland shall have access to review the
Reserve Account at all times.


3.3.3     If Heartland, in its sole but reasonable judgment determines that any
Merchant has caused Heartland to suffer or incur any Merchant Loss or reasonably
likely to cause Heartland to suffer or incur any Merchant Loss, Heartland may,
pursuant to the terms of an applicable written agreement with a Merchant, make
any and all changes in the System necessary to cease or to reduce the amount of
ACH deposits to any bank account of such Merchant, provided, however, that all
such ceased or reduced ACH deposits not remitted to Merchant are deposited
directly into Reserve Account.


3.3.4     If Bancorp, in its sole but reasonable judgment determines that any
Merchant has caused Bancorp to suffer or incur any Merchant Loss or reasonably
likely to cause Bancorp to suffer or incur any Merchant Loss, Heartland shall,
pursuant to instructions of Bancorp and consistent with the terms




--------------------------------------------------------------------------------




of the applicable written agreement with a Merchant, make any and all changes in
the System necessary to cease or to reduce the amount of ACH deposits to any
bank account of such Merchant and, if so instructed by Bancorp, make any and all
changes in the System necessary to redirect ACH deposits directly into Reserve
Account.


3.3.5     From time to time, Heartland and Bancorp shall cooperate on deposits
to, withdrawals from and other administration of the Reserve Account, pursuant
to the terms of this Agreement and applicable agreements with Merchant,
including but not limited to Merchant Agreement.


3.4     Right of Set-Off. Heartland agrees that Bancorp has and retains the
right of set-off with respect to any actual, identified Loss or Merchant Loss
against any property of Heartland which at any time Bancorp shall have in its
possession and/or control, including without limitation, any balance or share of
any deposit, agency, trust, escrow or other account with Bancorp, and any other
amounts which may be owing from time to time by Bancorp to Heartland, excluding,
for purposes of the forgoing, property held by Heartland for a Merchant or
unaffiliated third party. The right of set-off in favor of Bancorp, if
exercised, shall be deemed to have been exercised at the time Bancorp first
restricts Heartland's access to property in Bancorp's possession, even though
this set-off may be entered on Bancorp's books and records at a later time.
Bancorp shall have no right of set-off against any Heartland property for any
portion of a Loss or Merchant Loss which shall be contested in good faith by
Heartland in writing to Bancorp within ten (10) Business Days following
Bancorp's notice of such Loss or Merchant Loss to Heartland.


3.5     Rights to Funds in the Hands of Bancorp.


3.5.1     Heartland hereby acknowledges that all funds deposited in the
Settlement Account are and shall be the property of Bancorp, it being the
understanding and arrangement of the parties that Heartland merely owns a
contractual right to payment from the Settlement Account as provided in this
Agreement. Bancorp hereby acknowledges that all funds deposited in Operating
Account are and shall be the property of Heartland.


3.5.2     Heartland agrees to use commercially reasonable efforts to amend its
existing credit facility or to enter into a replacement credit facility that
would permit Heartland to grant Bancorp a security interest in Heartland funds
deposited with Bancorp under this or any similar or related agreement; provided,
however, that Heartland shall not be obligated to enter into such an amendment
or replacement facility in the event that such shall cause Heartland to be
subject to materially more restrictive or detrimental terms, including without
limitation a higher interest rate, fees or expenses, materially more restrictive
covenants, etc.


3.6     No Exclusivity: Use of Confidential Business Information for
Solicitations. This Agreement does not create an exclusive arrangement between
Heartland and Bancorp. Bancorp and Heartland may contract with other entities
and/or sponsor other merchant processing providers or enter into other BIN or
ICA sponsorship arrangements from time to time in their respective sole and
exclusive discretion. Bancorp may at all times solicit Merchants and other
Heartland clients/customers for Bancorp to provide any banking services,
including, by way of example and without limitation: demand deposit banking,
merchant acquiring relationships and the types of bank sponsorships/services
contemplated in this Agreement; provided, however, that Bancorp will not use
Confidential Business Information to solicit Merchants, or then current
employees, clients, or customers of Heartland except as may be agreed by
Heartland and Bancorp in writing.


3.7     Inconsistency of Law and Network Rules. As allowed by applicable law, in
the event of any inconsistency between any provision of this Agreement and the
Network Rules, the Network Rules in each instance will be afforded precedence
and will apply. Each Party will have ninety (90) Business Days upon




--------------------------------------------------------------------------------




receipt of notice or obtaining knowledge of any inconsistencies between the
Network Rules and this Agreement to cure any such inconsistencies that is under
such Party's control. Unless otherwise agreed to in writing by Bancorp and
Heartland, this Agreement will terminate at the end of such 90-day period if the
inconsistency between the Network Rules and this Agreement is not cured.


3.8     Assurances. Bancorp and Heartland agree that the performance of
Heartland Services and Bancorp Services (as applicable to each Party) under this
Agreement are hereby made subject, and without notice, to the examination of the
Board of Governors of the Federal Reserve System, or such other governmental
agency as shall have jurisdiction, together with any resolutions, agreements or
assurances encompassing the foregoing matters, in such form as may be required
by the Board of Governors of the Federal Reserve System or other such
governmental agency.


3.9    Due Care. Bancorp and Heartland represent and warrant that each Party
will exercise due care in inputting and processing data and information and in
performing their respective obligations in this Agreement, and each Party will,
upon discovery of an error or omission attributable to the malfunction of
equipment which it owns or leases or to the acts, negligence or the failure of
operators, programmers, or other Personnel or programs employed by the
applicable Party, use best efforts to correct such error or omission, and
provide prompt notice of the error or omission to the other Party.


3.10     Administration of Merchant Agreements.


3.10.1    Each party acknowledges and agrees that each Merchant does and shall
have a direct business relationship with Heartland. Subject to the terms and
provisions of this Agreement and to the Network Rules, Heartland shall
administer the Merchant relationship including the Merchant Agreement.


3.10.2     Notwithstanding anything to the contrary herein, Bancorp shall have
no ownership rights in the Merchant Agreements or Accounts, other than those
explicitly required by the Network Rules. Heartland may at any time transfer its
ownership or other rights in any or all of the Merchants and Merchant
Agreements, and Heartland may by written request require Bancorp to transfer its
rights in the Merchants or Merchant Agreements, to a member of the Networks, in
accordance with the Network Rules. Bancorp shall promptly comply with such
written request and transfer any and all rights and obligations it may have in
the Merchant Agreements and the Bancorp BINs or ICAs related to the Merchants,
to any financial institution ("Successor Bank") who is a member of the
Associations, as directed by Heartland, within the specified period of time
requested by Heartland (which shall be no shorter than thirty (30) Business Days
and no longer than one hundred eighty (180) calendar days) or such longer period
as agreed to by the parties; provided, however, that (i) Heartland has paid all
amounts then due from Heartland to Bancorp, including without limitation any
Additional Compensation due and owing pursuant to Section 5.6 hereunder, and
(ii) Bancorp and Successor Bank have mutually agreed, in writing, to the terms
of the transfer of Bancorp's rights and obligations in the Merchant Agreements
and the Bancorp BINs or ICAs related to the Merchants. Bancorp's period of time
to transfer their rights in the Merchant Agreements and the Bancorp BINs or ICAs
to a Successor Bank may be extended, as reasonably necessary, to accommodate
Network requirements or limitations.


4.     License to System.


4.1     General License. Subject to the terms and conditions of this Agreement
and as a material inducement for Bancorp to enter into this Agreement, Heartland
hereby grants to Bancorp a nonexclusive, non-transferable (except as provided
herein), non-sublicensable license to the System in accordance with the terms
and conditions of this Agreement with a term that coincides with the term of
this Agreement and for the sole




--------------------------------------------------------------------------------




purposes of processing with respect to the Merchants. Bancorp shall promptly
notify Heartland if it becomes aware of any data security breach arising out of
its use of the System or a failure to comply in any material respect with the
System Rules and shall use commercially reasonable efforts to cooperate with
Heartland to resolve such issue as soon as reasonably practicable.


4.2     Third-Party Licenses. If any third party software or other System
element is a part of the System upon the Effective Date of this Agreement or
becomes a part of the System after the Effective Date of this Agreement,
Heartland will obtain for Bancorp (and its Personnel) a license to use such
third party software or other System element pursuant to this Section 4 at no
additional cost or expense to Bancorp.


4.3     License Fees and Use Restrictions. Any exercisable license for Bancorp
to use applicable portions of the System will be subject to, and the Parties
will comply with, the following terms and conditions:


4.3.1     There will be **REDACTED**; and


4.3.2     Bancorp's applicable System usage must be: (a) for the internal
purposes of Bancorp only; and (b) to receive the Heartland Services or to
facilitate delivery of the Bancorp Services.


4.4     Proprietary Rights. Bancorp acknowledges that its applicable software or
other System elements usage is licensed and not sold to Bancorp. Heartland and
its licensors (as applicable) own and retain all rights, title, and interest in
the applicable software or other System elements, including without limitation
any modifications or derivative works related thereto, whether created by
Bancorp or Heartland.


5.     Term and Termination.


5.1     Term. This Agreement will commence as of the Effective Date and will
terminate on the fifth (5th) anniversary of the Effective Date, unless earlier
terminated in accordance with the provisions of this Agreement. This Agreement
will automatically renew for additional one (1) year periods, beginning and
ending on each anniversary of the Effective Date, unless either Party provides
the other Party notice of its intention not to renew the Agreement at least
one-hundred and eighty (180) calendar days before the automatic renewal date
(anniversary of Effective Date) of this Agreement.


5.2     Termination by Bancorp.


5.2.1     For Cause. Bancorp may immediately terminate this Agreement, as a
whole, in the event that Heartland breaches any material obligation under this
Agreement, and such breach remains uncured for thirty (30) calendar days after
notice of such breach is delivered to Heartland. If Bancorp terminates this
Agreement pursuant to this Section 5.2.1 then Heartland will provide to Bancorp
all software and documentation, pursuant to Section 4, necessary for Bancorp to
continue to use and access System from and after termination of this Agreement.


5.2.2     Requirements of Bancorp Regulator. Bancorp may terminate this
Agreement, as a whole or in part, in the event that it is expressly required to
do so by order of a federal or state regulator having jurisdiction over Bancorp
. If Bancorp is required to so terminate, Bancorp shall provide one hundred
eighty (180) calendar days notice to Heartland prior to termination; provided,
however, no such prior notice will be required if such notice is prohibited by
the applicable regulator.


5.2.3     Loss of Sponsorship or ISO or MSP Network Membership of Heartland.
Bancorp may terminate this Agreement, as a whole, in the event any Network
provides notice of its termination of Heartland's sponsorship, ISO or MSP
membership. If Bancorp intends to so terminate, Bancorp shall provide one
hundred eighty (180) calendar days notice prior to termination; provided,
however, that




--------------------------------------------------------------------------------




this notice condition for termination pursuant to this Section 5.2.3 will not
apply if such notice is expressly prohibited by the applicable Network.


5.2.4     Change of Control. Bancorp may terminate this Agreement, as a whole,
if there shall occur any sale of all or substantially all of the assets of
Heartland, or a reorganization, merger, or similar transaction involving
Heartland which directly or indirectly causes a change of ownership of a
majority of the voting equity of Heartland. If Bancorp intends to so terminate,
Bancorp shall provide no less than one hundred eighty (180) calendar days notice
prior to termination.


5.3     Termination by Heartland.


5.3.1     For Cause. Heartland may immediately terminate this Agreement, as a
whole, in the event that Bancorp breaches any material obligation under this
Agreement, and such breach remains uncured for thirty (30) calendar days after
notice of such breach is delivered to Bancorp. If Heartland so terminates,
Heartland agrees to pay to Bancorp all compensation that Bancorp earned prior to
the date of such termination.


5.3.2     For Convenience. Heartland may terminate this Agreement, as a whole or
in part, for convenience (without cause) and in its sole discretion, at any time
upon notice to Bancorp six (6) months before Heartland's intended termination
date of the Agreement; provided, however, if Heartland terminates this Agreement
in part, then Bancorp may terminate this Agreement in whole. If Heartland so
terminates, Heartland must pay to Bancorp all compensation that Bancorp earned
prior to the date of such termination.


5.3.3     Loss of or Restrictions Upon Association Membership. Heartland may
terminate this Agreement, as a whole in the event any Association terminates
Bancorp's membership. If Heartland intends to so terminate, Heartland shall
provide one hundred eighty (180) calendar days notice to Bancorp.


5.4     Insolvency. Either Party may terminate this Agreement, in whole or in
part, as allowed by law, if the other Party: (a) becomes or is declared
insolvent or is the subject of any liquidation or insolvency proceedings,
including, but not limited to, the appointment of a receiver or similar officer
for such Party;
(b) makes an assignment for the benefit of all or substantially all of its
creditors; (c) enters into an agreement for the composition, extension, or
readjustment of all or substantially all of its debts or obligations; or (d)
files a voluntary bankruptcy petition or has an involuntary bankruptcy petition
filed against it and either the voluntary or involuntary petition is not
dismissed within sixty (60) calendar days of the petition's filing. If Bancorp
terminates this Agreement pursuant to this Section 5.4 then Heartland will be
provide to Bancorp all software and documentation, pursuant to Section 4,
necessary for Bancorp to continue to use and access System from and after
termination of this Agreement


5.5     Termination Assistance Services.


5.5.1     After expiration or termination of this Agreement by either Party,
Bancorp will, for a period of time not to exceed one hundred eighty (180)
calendar days, continue to perform its obligations (as detailed in Exhibit 1 and
Exhibit 2 hereto) pursuant to this Agreement so that Merchants continue to
receive Transaction Ticket processing under the Bancorp BINs or ICAs
("Termination Assistance Services"); provided, however, Bancorp shall not have
the obligation to provide Termination Assistance Services to Heartland in the
event Bancorp terminates this Agreement for cause in accordance with Section
5.2.1 and provided further, Bancorp's obligation to perform Termination
Assistance Services in the event Bancorp terminates this Agreement in accordance
with Section 5.2.2




--------------------------------------------------------------------------------




is subject to the Bancorp regulator's right to prohibit Bancorp's provision of
such services and Bancorp's obligation to perform Termination Assistance
Services in the event Bancorp terminates this Agreement in accordance with
Section 5.2.3 is subject to the applicable Network's right to prohibit Bancorp's
provision of such services. Notwithstanding anything to the contrary herein,
upon a termination of this Agreement in accordance with Section 5.2.2 or Section
5.2.3, Bancorp covenants that it shall use commercial reasonable efforts to
negotiate with the regulator or Network, as applicable, in favor of providing
such Termination Assistance Services in the event that such regulator or Network
shall prohibit the Bancorp's provision of such services.


5.5.2     After the expiration or termination of such Termination Assistance
Services, the Parties will answer questions regarding the subject matter of this
Agreement or the Heartland or Bancorp Services on an "as needed" basis.


5.5.3     In the event of a termination hereunder as permissible by applicable
regulators or Networks, Bancorp shall, after the written request from Heartland
and payment in full all amounts then due from Heartland to Bancorp, including
without limitation Additional Compensation, transfer any and all rights and
obligations it may have in the Merchant Agreements and the Bancorp BINs or ICAs
related to the Merchants, to any Successor Bank who is a member of the
Associations, as directed by Heartland, within fifteen ( 15) Business Days after
termination or such longer period (not to exceed thirty (30) calendar days);
provided, however, that Bancorp and Successor Bank have mutually agreed, in
writing, to (i) the terms of the transfer of Bancorp's rights and obligations in
the Merchant Agreements and the Bancorp BINs or ICAs related to the Merchants
and (ii) that Bancorp's period of time to transfer their rights in the Merchant
Agreements and the Bancorp BINs or ICAs to a Successor Bank may be extended, as
necessary, to accommodate Network requirements or limitations.


5.5.4    Unless prohibited by a regulator or Network, as applicable given the
context, Bancorp will provide all Bancorp Services and Heartland shall pay for
Bancorp Services as set forth hereunder until Bancorp's rights and obligations
in the Merchant Agreements and the Bancorp BINs and ICAs related to the
Merchants are transferred to Successor Bank.


5.6    Additional Compensation


5.6.1     If, through the actions of Heartland, Heartland's Affiliates or their
successors, in **REDACTED** during the term of this Agreement, more than
**REDACTED** of Transaction Tickets are relocated, transferred or otherwise
redirected from Bancorp's BIN or ICA to another BIN or ICA utilized by another
person with which Heartland, Heartland's Affiliates or their successor has a
contractual relationship, including without limitation a financial institution,
Heartland shall pay to Bancorp Additional Compensation no later than
**REDACTED** after the disclosure by Heartland of such prior effective transfer
or the discovery by Bancorp of such effective transfer of transaction
processing. For avoidance of doubt, Heartland shall not be required to pay to
Bancorp Additional Compensation if (i) a Merchant discontinues the use of
Heartland Services as a result of a Merchant terminating such Merchant's
business relationship with Heartland, Heartland's Affiliates or their successor
or otherwise, or (ii) Bancorp breaches any of its material obligations hereunder
or terminates any such Merchants, (iii) Heartland terminates this Agreement
pursuant to Section 5.3.1 or Section 5.3.3, Bancorp terminates this Agreement
pursuant to Section 5.2.2 or (iv) either party terminates this Agreement
pursuant to Section 5.4.


5.6.2     If Heartland terminates this Agreement pursuant to Section 5.3.2 or if
Bancorp terminates this Agreement pursuant to Section 5.2.1, Section 5.2.3 or
Section 5.2.4, then Heartland will pay Bancorp Additional Compensation by no
later than the effective date of such termination.




--------------------------------------------------------------------------------






6.     Confidentiality of Proprietary Information.


6.1     Ownership and Restrictions on Use. The Receiving Party acknowledges and
agrees that, except as otherwise provided in this Agreement, the Proprietary
Information of the Disclosing Party will remain the sole and exclusive property
of the Disclosing Party or of a third party providing such information to the
Disclosing Party. The disclosure of the Disclosing Party's Proprietary
Information to the Receiving Party does not confer upon the Receiving Party any
license, interest, or right of any kind in or to the Proprietary Information,
except as provided under this Agreement. At all times and notwithstanding any
termination or expiration of this Agreement, the Receiving Party agrees that it:
{a) will hold in strict confidence and not disclose to any third party the
Proprietary Information of the Disclosing Party, except as approved in writing
by the Disclosing Party; (b) will only use Proprietary Information received by
it solely to carry out the purposes of this Agreement and for no other purpose
whatsoever; (c) will only permit access to the Proprietary Information of the
Disclosing Party to those of its Personnel, officers, directors, internal or
external auditors ("Permitted Parties") having a need to know, who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
substantially similar to those contained in this Agreement; (d) will be
responsible to the Disclosing Party for any Permitted Party's use or disclosure
of the Disclosing Party's Proprietary Information provided to such Permitted
Party by the Receiving Party; (e) will use at least the same degree of care it
would use to protect its own Proprietary Information of like importance, but in
any case with no less than a reasonable degree of care, including, maintaining
information security standards for such Proprietary Information as are
commercially reasonable (and for Heartland, in compliance with Section 9 of this
Agreement); and (f) will not alter or remove any identification, copyright or
proprietary rights notices which indicate the ownership of any part of the
Disclosing Party's Proprietary Information. Neither Party will communicate any
information to the other Party in violation of the proprietary rights of any
third party.


6.2     Exceptions to Restrictions on Use.


6.2.1     The obligations and restrictions described in Section 6.1 will not
restrict either Party with respect to information which: (a) was rightfully in
the Receiving Party's possession without restriction on use or disclosure before
receipt from the Disclosing Party, as evidenced by written documentation; (b) is
or becomes a matter of public knowledge through no fault of the Receiving Party;
(c) is rightfully received by the Receiving Party without restrictions on use or
disclosure from an unaffiliated third party; (d) is independently developed by
the Receiving Party without use of the Disclosing Party's Proprietary
Information as evidenced by written documentation; or (e) is disclosed by the
Receiving Party with the Disclosing Party's prior written approval.


6.2.2     The obligations and restrictions described in Section 6.1 will not
restrict either Party with respect to information which: (a) is required to be
disclosed by law, regulations, any regulatory body (including without limitation
the SEC), court order or subpoena, provided that the Receiving Party must, if
legally permissible: (i) exercise reasonable efforts to notify the Disclosing
Party before the disclosure is made; (ii) make a reasonable effort to assist and
cooperate with the Disclosing Party in seeking a protective order requiring that
the Proprietary Information being disclosed be used only for the purposes for
which disclosure is required; and (iii) reasonably cooperate with the Disclosing
Party in its efforts to protect the confidentiality of the Proprietary
Information required to be disclosed; or (b) is required to be disclosed to
comply with or enforce the terms of this Agreement. However, the Parties agree
that Proprietary Information may be made available to supervisory or regulatory
authorities of either Party or the Internal Revenue Service upon the written
request of any such authority or the Internal Revenue Service (as applicable).
In addition, despite anything in Section 6.1 or Section 6.2.2 herein to the
contrary, Bancorp agrees that Bancorp's Proprietary Information may be made
available to the extent necessary to perform the Heartland Services, but for no
other purpose.




--------------------------------------------------------------------------------






6.3     Notice of Unauthorized Disclosures. Each Party to this Agreement will
immediately notify the other Party in writing upon discovery of any loss or
unauthorized disclosure of the Proprietary Information of the other Party.


6.4    Limit on Reproductions. The Receiving Party will not reproduce the
Disclosing Party's Proprietary Information in any form except as required to
accomplish the intent of this Agreement. Any reproduction of any Proprietary
Information by the Receiving Party will remain the property of the Disclosing
Party and will contain any and all confidential or proprietary notices or
legends that appear on the original, unless otherwise authorized in writing by
the Disclosing Party.


6.5     Document Destruction - Information Erasure.


6.5.1     Upon the earlier of: termination of this Agreement, written request of
the other Party, or when no longer needed by either Party for fulfillment of its
obligations under this Agreement, each Party will either: (a) promptly return to
the other Party all documents and other tangible materials representing the
other Party's Proprietary Information, and all copies thereof in its possession
or control; (b) destroy all tangible copies of the other Party's Proprietary
Information in its possession or control; or (c) if return or destruction is not
feasible, maintain the other Party's Proprietary Information in compliance with
the requirements of this Section 6 and the reasonable record retention policies
of the Receiving Party.


6.5.2     If the Receiving Party destroys the Disclosing Party's Proprietary
Information instead of returning it, then the Receiving Party will provide the
Disclosing Party with information regarding the Receiving Party's procedures and
processes for destruction and will give written assurances, reasonably
acceptable to the Disclosing Party: (a) that the Proprietary Information was
properly and securely destroyed; (b) as to how and by what means it was
destroyed; and (c) if applicable, the location where it was disposed of. The
requirements of this subsection apply to all Proprietary Information of a Party
regardless of format, including, without limitation, printed, magnetic,
electronic or other format. The destruction methods described in the grid below
are acceptable methods of destruction relative to the identified Proprietary
Information.
TYPE OF PROPRIETARY INFORMATION STORED OR USED
DESTRUCTION METHOD
Hard Copy
Shredding, pulverizing, burning, or other suitable destruction method so that
any Proprietary Information is not readable at all and cannot be reassembled or
reconstructed in any way so that it is practicably readable.
Electronic Tangible Media, such as CDs, Disks, Tapes
Destruction or erasure of such media so that any Proprietary Information is not
readable at all and cannot be reassembled or reconstructed in any way so that it
is practicably readable.
Hard Drive Storage or similar Computer or Device Storage
Erasure or elimination of Proprietary Information from such device so that any
Proprietary Information is not readable at all and cannot be reassembled or
reconstructed in any way so that it is practicably readable.



6.6    Equitable Relief. If either Party should breach or threaten to breach any
provision of this Section 6, the non-breaching Party, in addition to any other
legal remedy it may have, will be entitled to seek a restraining order,
injunction, order of specific performance, or any other equitable remedy in
order to obtain the protections provided by this Section 6. Each Party
specifically acknowledges that money damages alone




--------------------------------------------------------------------------------




would be an inadequate remedy for the injuries and damages that would be
suffered and incurred by the non-breaching Party as a result of a breach of any
provision of this Section 6. In the event that either Party should seek an
injunction hereunder, the other Party hereby waives any requirement for the
submission of proof of the economic value of any Proprietary Information or the
posting of a bond or any other security.


6.7     Survival. Notwithstanding any expiration or termination of this
Agreement, all of the Receiving Party's nondisclosure and use obligations
pursuant to this Section 6 will survive: (a) for three (3) years after
expiration or termination with respect to any Confidential Business Information
of Bancorp or Heartland received prior to such expiration or termination; and
(b) with respect to Trade Secrets, for so long as such information continues to
constitute a trade secret under applicable law.


6.8     Prior Confidentiality Agreements Superseded. The provisions set forth in
this Section 6 supersede any previous oral or written agreement between the
Parties relating to the protection of any Proprietary Information.


6.9     Information related to Tax Structure and Treatment. It is the Parties'
mutual intent that the tax structure and tax treatment of the transactions
contemplated by this Agreement will not be confidential and that notwithstanding
anything herein to the contrary, each Party and its Personnel may disclose to
any and all persons, without limitation of any kind, the tax structure and tax
treatment of the transactions contemplated herein such that the transactions
will be treated as not having been offered under conditions of confidentiality
for purposes of Section 1.6011-4(b)(3) (or any successor provision) of the
Treasury Regulations promulgated under Section 6011 of the Internal Revenue Code
of 1986, as amended, and any comparable provision in the law of any other
jurisdiction.


6.10     Confidentiality of Agreement. Except as necessary to perform their
respective obligations (a) under this Agreement or (b) under applicable law
(including without limitation disclosure required by the SEC or under any
applicable securities laws), Bancorp and Heartland will use commercially
reasonable efforts to keep confidential and not disclose any of the terms and
conditions of this Agreement to any third party without the prior written
consent of the other Party.


7.     General Warranties. Representations and Covenants.


7.1     Heartland Warranties. Representations and Covenants.


7.1.1     General.


7.1.1.1 Heartland represents, warrants and covenants that: (a) the Heartland
Services will strictly comply with the requirements of this Agreement; (b)
Heartland will pay all material and undisputed amounts owed by Heartland to all
third party vendors and processors or other related service providers to
encourage the Heartland Services and the Bancorp Services are uninterrupted to
Merchants; (c) the Heartland Services and System will comply in all material
respects with applicable laws, rules and regulations and Network Rules
applicable to Heartland.


7.1.1.2 Heartland will follow the underwriting policy referenced as Exhibit 5 in
connection with each application of a Merchant, and will not amend, in any
material respect, such underwriting policy or form of Merchant agreement without
prior notification to Bancorp.


7 .1.1.3 Heartland will re-perform any Heartland Services which fail to meet the
foregoing warranties at Heartland's sole expense.






--------------------------------------------------------------------------------




7.1.1.4 If Heartland breaches any of its representations, warranties and
covenants set forth in this Section 7.1.1, without waiving any rights it may
have as a result of such breach, Bancorp may, but is not required to, fulfill
such obligations and Heartland must reimburse Bancorp for all Losses associated
with Bancorp fulfilling of such obligations.


7.1.2     Network Requirements. Heartland represents and warrants that it will
establish and maintain the following specific performance standards with regard
to the Network Rules:


7.1.2.1 Heartland will provide Bancorp timely management and exception reporting
including, but not limited to, the information required by Bancorp for Network
quarterly reports and monthly compliance and business reviews, and will provide
System access, pursuant to Section 4, necessary for Bancorp to perform its
obligations under the Network Rules, including, but not limited to, settlement
and reconciliation of Transaction Tickets.


7 .1.2.2 Heartland will provide Bancorp prompt and appropriate responses to
Network risk monitoring program requests and requirements. In the event that a
Network assesses any fine against Bancorp arising from, relating to or in
connection with the Heartland Services, Heartland will immediately reimburse
Bancorp for any such Network fine. In addition, Heartland will reimburse Bancorp
for all Network assessment fees arising from, relating to or in connection with
this Agreement.


7.2     Bancorp Warranties, Representations, and Covenants. Bancorp represents
warrants and covenants that: (a) the Bancorp Services will strictly comply with
the requirements of this Agreement; and (b) the Bancorp Services will comply in
all material respects with: (1) applicable laws, rules and regulations and (2)
Network Rules applicable to Bancorp.


7.3     Mutual Warranties. Each Party hereby represents and warrants that: (a)
it is duly organized and validly existing under the laws of the state of its
incorporation or formation and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof; (b) this Agreement
is a legal and valid obligation binding upon both Parties and enforceable in
accordance with its terms; and (c) the execution, delivery and performance of
this Agreement by each Party does not conflict with any agreement, instrument or
understanding, oral or written, to which either Party may be a party or by which
either Party may be bound, and does not violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.


8.     Indemnification, Insurance and Limitation on Liability. For the purposes
herein, each Party, when providing indemnification, will be termed an
"Indemnifying Party" and each Party, when receiving the benefits of
indemnification, shall be termed an "Indemnified Party." The term "Indemnified
Party" will include the other Party's respective shareholders, officers,
directors, Personnel, successors and assigns.


8.1     Mutual General Indemnity. The Indemnifying Party will indemnify, defend,
and hold harmless the Indemnified Party from and against any and all damages
(including any and all third party claims) and (whether ordinary, direct,
indirect, incidental, special, consequential or exemplary), judgments,
liabilities, fines, penalties, losses, claims, actions, demands, lawsuits,
costs, and expenses including, without limitation, reasonable attorneys' fees,
that arise out of or relate to:


8.1.1 the negligence, willful misconduct or fraud of the Indemnifying Party;


8.1.2 the breach of the Indemnifying Party's confidentiality or security
obligations;






--------------------------------------------------------------------------------




8.1.3 the breach of the Indemnifying Party's representations, warranties or
obligations; and


8.1.4 any payments, compensation, damages or other amounts, however
characterized or determined, to a third party, including, without limitation,
Merchants, to the extent arising out of or relating to any of the foregoing or
any other breach of this Agreement by the Indemnifying Party which the
Indemnified Party is obligated to pay.


8.2    Heartland Indemnity. In addition the indemnification obligation of
Heartland pursuant to Section 8.1, Heartland will indemnify, defend, and hold
harmless each Indemnified Party of Bancorp from and against:


8.2.1     Any Losses relating with respect to any Merchant, Merchant Agreement,
Merchant Account or Transaction Ticket;


8.2.2     All Merchant Losses incurred by Bancorp for any reason other than the
gross negligence or willful misconduct of Bancorp; or


8.2.3     Any Losses arising from, relating to or in connection with breach of
any representation, warranty or covenant of Heartland under this Agreement.


For purposes of this Section 8, the acts or omissions of a Party's Personnel
will be deemed the acts or omissions of the Party.


Nothing in this Section 8 in any manner relieves the Indemnified Party of its
obligations under statutory workers' compensation law and other laws regarding
employer obligations as to the Indemnified Party's Personnel.


8.3     Bancorp Indemnity. In addition the indemnification obligation of
Heartland pursuant to Section 8.1, Bancorp will indemnify, defend, and hold
harmless each Indemnified Party of Heartland from and against any Losses
relating to Bancorp's access to the System.


8.4     Intellectual Property.


8.4.1     Heartland, at its expense, will defend, indemnify, and hold each
Indemnified Party of Bancorp harmless from and against any and all damages
(including any and all third party claims) and (whether ordinary, direct,
indirect, incidental, special, consequential, or exemplary}, judgments,
liabilities, fines, penalties, losses, claims, actions, demands, lawsuits,
costs, and expenses including, without limitation, reasonable attorneys' fees,
against the Indemnified Party of Bancorp arising from, relating to or in
connection with a claim, action, lawsuit, or proceeding made or brought against
the Indemnified Party of Bancorp by a third party alleging the infringement or
violation of such third party's patent, trade secret, copyright, trademark or
other intellectual property right by way of Bancorp's use of any Heartland
Services or the System.


8.4.2     In addition to, and not in limitation of Heartland's obligation to
protect Bancorp as provided in Section 8.4.1, in the event a court of competent
jurisdiction makes a determination that any Heartland Services or System
infringe or otherwise violate any third party intellectual property right, or if
Heartland determines that any Heartland Services or System likely infringe or
otherwise violate such third party's intellectual property right, Heartland, at
its option and expense, will: (a) modify the infringing portion of the Heartland
Services or System so as to make it non-infringing and non-violating, while
maintaining substantial similar functionality; (b) replace the infringing
portion of the Heartland Services or System with a non-infringing and
non-violating product having substantial




--------------------------------------------------------------------------------




similar functionality; or (c) obtain the right for Bancorp to continue using the
infringing or violating portion of the Heartland Services or System.


8.5     Indemnification Procedures. The indemnity obligations of the Parties in
this Section 8 are subject to the following terms and conditions:


8.5.1     The Indemnifying Party's obligations under this Section 8 will be
subject to the Indemnified Party: (a) providing the Indemnifying Party prompt
notice of the event giving rise to an indemnity obligation; (b) providing
reasonable cooperation and assistance in the defense or settlement of the same;
(c) and granting the Indemnifying Party control over the defense and settlement
of the same.


8.5.2     The Indemnifying Party will not agree to any settlement which results
in an admission of liability by the Indemnified Party without its prior written
consent.


8.5.3     With respect to this Section 8, in the event the Indemnifying Party
fails to provide a reasonably sufficient defense of an claim subject to
indemnification in the opinion of the Indemnified Party, the Indemnified Party
may retain its own legal counsel and provide its own defense with respect to the
indemnified claim, and the Indemnifying Party will reimburse the Indemnified
Party for its reasonable attorneys' fees and expenses for such defense. The
Indemnifying Party will have the right to consent to any settlement or judgment
that is binding upon the Indemnifying Party, which consent will not be
unreasonably withheld, delayed or conditioned.


8.6     Limitations on Indemnity Obligations. For the avoidance of doubt, and
notwithstanding any other provision in this Agreement, the foregoing
indemnification obligations of Parties under Section 8.1, Section 8.2, Section
8.4 and Section 8.5 shall survive termination of this Agreement indefinitely and
shall be without dollar limit.


8.7     Insurance Coverage. Unless otherwise agreed to in writing, Heartland
will, at its own expense, carry and maintain, during this Agreement, the
insurance coverage in amounts no less than what is specified on Exhibit 4. All
insurance policies or bonds required by this Agreement will be issued by
insurance companies with an A.M. Best Rating of not less than A-, a Standard &
Poor's rating of not less than AA- or a Moody's rating of not less than Aa3.
Heartland will also be responsible for ensuring that its subcontractors comply
with the insurance requirements of this Section.


8.8     Insurance Requirements. Each of the Parties must carry insurance that is
customary and prudent for the nature of its business and consistent with
prevailing practices in its industry. To the extent not inconsistent with its
insurance coverages and contracts, each party agrees to waive, and will require
its insurers to waive, all rights of subrogation against the other party, its
directors, officers, and Personnel as it relates to the General Liability and
Umbrella Liability policies. On or prior to the execution hereof, each Party
will provide the other party with a certificate of insurance evidencing such
required coverage. In addition, each party will be notified of any material
change or cancellation of such policies with at least thirty (30) calendar day's
prior notice. If either party, at any time, neglects or refuses to provide the
insurance required herein, or should such insurance be cancelled or materially
changed without a new policy to replace and/or provide same coverage, the other
party will have the right to terminate the Agreement without penalty.


8.9     Limitation of Liability.
    
EXCEPT FOR (a) THE PARTIES' OBLIGATIONS OF CONFIDENTIALITY, SECURITY, INDEMNITY
FOR THIRD PARTY CLAIMS, (b) BANCORP'S CLAIMS AGAINST HEARTLAND FOR INFRINGEMENT
INDEMNIFICATION AND (c) EITHER PARTY'S CLAIMS AGAINST THE OTHER




--------------------------------------------------------------------------------




PARTY FOR ACTS OR OMISSIONS OF GROSS NEGLIGENCE, FRAUD, OR WILLFUL MISCONDUCT OF
THE OTHER PARTY (INCLUDING ITS OFFICERS, DIRECTORS, PERSONNEL, OR SUCCESSORS OR
ASSIGNS, AS APPLICABLE), NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY UNDER
THIS AGREEMENT FOR:


8.9.1 ANY INDIRECT, INCIDENTAL, EXEMPLARY, SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, ANY LOSS OF INCOME, PROFITS OR DATA, EVEN IF THE
OTHER PARTY HAS BEEN ADVISED OF, OR HAD REASON TO KNOW OF, THE POSSIBILITY OF
SUCH DAMAGES; OR


8.9.2 **REDACTED** than the **REDACTED** of **REDACTED**.


The Parties agree that any amounts payable by either Party in damages to a third
party pursuant to a claim for which the other Party has an indemnification
obligation under this Section 8, will be characterized as direct damages of the
Indemnified Party.


9.     Information Security and Compliance with Network Rules-Regulations Audit
Rights.


9.1     Heartland will provide information, data back-up procedures, and
information security so as to reasonably ensure that any Proprietary Information
or Confidential Business Information of a Merchant or customers of such Merchant
that Heartland receives for Transaction Ticket processing or any other purpose
pursuant to this Agreement is not lost and that it is not modified or disclosed
to or accessed by any party (other than those Permitted Parties under Section 6
of this Agreement) without Bancorp's prior written approval. Such security
measures will: (a) meet or exceed Payment Card Industry Data Security Standards
(as amended from time to time) or successor standards to Payment Card Industry
Data Security Standards; (b) be designed to meet or exceed the objectives of the
Interagency Guidelines Establishing Information Security Standards, published by
the federal bank regulatory agencies, as amended from time to time; and (c) meet
other information security standards that are applicable to the Heartland
Services and the System, which are mandated by the Networks after the Effective
Date.


9.2     To the extent required by the Network Rules or laws, rules and
regulations that are applicable to the Bancorp Services, Bancorp will provide
information security so as to reasonably ensure that any Proprietary Information
or Confidential Business Information of a Merchant or customers of such Merchant
that Bancorp receives for any purpose pursuant to this Agreement is not lost and
that is not modified or disclosed to or accessed by any party (other than those
Permitted Parties under Section 6 of this Agreement) without Heartland's prior
written approval. Such measures will: (a) be designed to meet or exceed the
objectives of the Interagency Guidelines Establishing Information Security
Standards, published by the federal bank regulatory agencies, as applicable and
as amended from time to time; and (b) meet other commercially reasonable
information security standards.


9.3     Heartland warrants to Bancorp that Heartland will reasonably monitor,
evaluate and adjust its information security systems and procedures in response
to relevant changes in technology, as determined by the Parties, and internal
and external threats to information security as reasonably determined by the
Parties.


9.4     During the term of this Agreement, and for one (1) year following
termination:


9.4.1     Subject to Heartland's privacy and security policies and procedures
and applicable law, Bancorp or Bancorp auditors or regulators will have the
right to conduct a remote or on-site audit of Heartland, at Bancorp's
discretion, to review the information security systems and procedures, the




--------------------------------------------------------------------------------




data security systems, and the processes of Heartland, with respect to the
Heartland Services under this Agreement, at any time during Heartland's regular
business hours, and without unreasonably interfering with Heartland's
operations, upon reasonable advance notice under the circumstances to evaluate
and measure: (a) the effective protection of Proprietary Information or
Confidential Business Information of a Merchant or customers of such Merchant;
and (b) compliance with Network Rules and all applicable federal, state and
local privacy and security laws rules and regulations. Such audit and review may
be performed by Bancorp, its agent, or an independent third party or regulator
bound by a nondisclosure provision substantially similar to that set forth above
in this Agreement, and such audit and review may include inquiry, observation
and other forms of assessment of Heartland's information security systems,
procedures and processes. Heartland agrees to promptly grant access to logs,
policies, records, other materials, and Heartland Personnel reasonably required
for Bancorp to perform the audit.


9.4.2     Should such an audit or review reveal that Heartland's information
security systems and procedures, the data security systems, and processes do not
meet the terms of this Agreement, then Heartland will use commercially
reasonable efforts to complete and install modifications to its information
security systems and procedures, the data security systems, and processes within
a commercially reasonable timeframe to meet the terms of this Agreement;
provided, however, that Bancorp may not impose upon Heartland any modifications
that are not required by Network Rules or applicable federal, state and local
privacy and security laws rules and regulations.


9.4.3     Nothing in this Section 9.4 will require Heartland to make available
to Bancorp, its agent, or an independent third party or regulators, any logs,
policies, records, results or any other materials or information, which would
breach confidentiality obligations between Heartland and any third party.


9.4.4     Subject to Bancorp's privacy and security policies and procedures and
applicable law, Heartland or Heartland auditors or regulators will have the
right to conduct a remote or on-site audit of Bancorp, at Heartland's
discretion, to review the information security systems and procedures, the data
security systems, and the processes of Bancorp, with respect to the Bancorp
Services under this Agreement, at any time during Bancorp's regular business
hours, upon reasonable advance notice under the circumstances and without
unreasonably interfering with Bancorp's operations, to evaluate and measure: (a)
the effective protection of Proprietary Information or Confidential Business
Information of a Merchant or customers of such Merchant; and (b) compliance with
Network Rules and all applicable federal, state and local privacy and security
laws rules and regulations. Such audit and review may be performed by Heartland,
its agent, or an independent third party or regulator bound by a nondisclosure
provision substantially similar to that set forth above in this Agreement, and
such audit and review may include inquiry, observation and other forms of
assessment of Bancorp's information security systems, procedures and processes.
Bancorp agrees to promptly grant access to logs, policies, records, other
materials, and Bancorp Personnel reasonably required for Heartland to perform
the audit.


9.4.5     Should such an audit or review reveal that Bancorp's information
security systems and procedures, the data security systems, and processes do not
meet the terms of this Agreement, then Bancorp will use commercially reasonable
efforts to complete and install modifications to its information security
systems and procedures, the data security systems, and processes within a
commercially reasonable timeframe to meet the terms of this Agreement; provided,
however, that Heartland may not impose upon Bancorp any modifications that are
not required by Network Rules or applicable federal, state and local privacy and
security laws rules and regulations.






--------------------------------------------------------------------------------




9.4.6     Nothing in this Section 9.4 will require Bancorp to make available to
Heartland, its agent, or an independent third party or regulators, any logs,
policies, records, results or any other materials or information, which would
breach confidentiality obligations between Bancorp and any third party.


9.4.7     Prior to initiation of any audit as permitted under this Agreement,
the Parties will discuss and mutually agree upon a reasonable estimate of the
total costs of the audit, which Party will bear these costs, and the payment
schedule for such costs.


9.5     To the extent that regulations promulgated under any relevant law
applicable to either party as a provider of the services and/or System require
additional or modified security, privacy, or confidentiality agreements between
financial institutions and third party suppliers, the applicable party agrees
that it will execute such additional or modified agreements as reasonably
required by the requesting party. The requesting party will make a good faith
effort to ensure that any additional or modified agreement complies with the
requirements of any implementing authorities, regulators, or any other relevant
laws.


10.    Force Majeure; Disaster Recovery; Contingency Planning.


10.1     Force Majeure. Subject to Section 10.2 and notwithstanding Heartland's
Information Security, Disaster Recovery and/or Business Continuity obligations
set forth in this Agreement, neither Party will be liable for any failure nor
delay in the performance of its obligations under this Agreement to the extent
such failure or delay both:


10.1.1     Is caused by any of the following: acts of war, domestic and/or
international terrorism, civil riots or rebellions; quarantines, embargoes and
other similar unusual governmental actions; extraordinary elements of nature or
acts of God; and


10.1.2     Could not have been prevented by the non-performing Party's
reasonable precautions or commercially accepted processes, or could not have
been reasonably circumvented by the nonperforming Party through the use of
substitute services, alternate sources, work-around plans or other means by
which the requirements of a buyer of services substantively similar to the
Heartland Services hereunder would be satisfied.


Events meeting both criteria set forth in subsections 10.1.1 and 10.1.2 above
are referred to individually and collectively as "Force Majeure Events." The
Parties expressly acknowledge that Force Majeure Events do not include
vandalism, the regulatory acts of governmental agencies, labor strikes, or the
nonperformance of third parties or subcontractors relied on for the delivery of
the Heartland Services, unless such failure or non-performance by a third party
or subcontractor is itself caused by a Force Majeure Event. Upon the occurrence
of a Force Majeure Event, the non-performing Party will be excused from any
further performance or observance of the affected obligation(s) for as long as
such circumstances prevail, provided that (a) the Party so prevented from
performing shall have provided prompt notice thereof to the other Party hereto,
and (b) if such condition continues for 30 calendar days or more, the other
Party may immediately terminate this Agreement. During Force Majeure Events,
Heartland shall implement its Disaster Recovery and/or Business Continuity plans
in accordance with its standard business practices to limit the impact of such
Force Majeure Events.


10.2     Disaster Recovery I Business Contingency Planning. Notwithstanding any
other provision of this Section 10, a Force Majeure Event will obligate and
require Heartland to commence and successfully implement disaster recovery of
all of the Heartland Services and restoration of data and information as
follows:






--------------------------------------------------------------------------------




10.2.1     Disaster Recovery Contingency Planning. Heartland will maintain
backup servers and telecommunications connections for all Transaction Ticket
processing, applications and/or data storage. Heartland will backup such data on
a real time basis (with respect to the front-end) and a weekly basis (with
respect to the back-end). The backup data will be stored at a site that is 200
miles away from the physical location of Heartland's primary data-center.
Heartland's disaster recovery and contingency planning, equipment, software and
telecommunications connections will enable Heartland to provide the Heartland
Services and restoration of Bancorp data and information on and from such backup
servers within 15-45 seconds (with respect to the front-end) and 12 hours (with
respect to the back-end) of any disruption of the Heartland Services. Heartland
will modify its Disaster Recovery Contingency Planning policies, practices and
standards from time to time to meet or exceed applicable Payment Card Industry
standards for such Disaster Recovery Contingency Planning.


10.2.2     Use of Third Parties for Disaster Recoverv. Should Heartland utilize
third party(ies) to provide equipment, software and telecommunications
connections for disaster recovery and contingency planning, then Heartland's
agreement(s) with such third party(ies) must contain provisions that meet or
exceed those provisions set forth above.


10.2.3     Testing of Disaster Recovery Systems. Heartland will test its
disaster recovery capabilities at least once each calendar year. At Bancorp's
request, Heartland agrees to provide such disaster recovery test results to
Bancorp. Heartland acknowledges that Bancorp may request to participate in such
disaster recovery testing. In the event Bancorp chooses to do so, and upon
Heartland's receipt of Bancorp's request, Heartland will advise Bancorp of the
date, time and scope of such disaster recovery test. Heartland further
acknowledges, that Bancorp may wish to participate in the test through one or
more of the following methods: (a) by accessing the disaster recovery facility
from Bancorp's locations; or {b) by being physically present at Heartland's
disaster recovery site (at Bancorp's expense), by signing on, entering sample
data and/or reviewing on-line response if so requested by Heartland.


11.     Miscellaneous.


11.1    Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
written or oral, prior or contemporaneous agreements or understandings with
respect thereto. No course of dealing or usage of trade will be used to modify
the terms hereof.


11.2     No Oral Modification. No modification, extension, amendment or waiver
of or under this Agreement will be valid unless made in writing and signed by an
authorized representative of each Party. No written waiver will constitute, or
be construed as, a waiver of any other obligation or condition of this Agreement
except as expressly set forth in such waiver.


11.3     Enforceability of Signatures. An electronic copy, including a .pdf or
other electronic format, or
photocopy or fax of a signature to this Agreement, any written modification,
extension, amendment or waiver will be binding upon the signing Party subsequent
to the Effective Date of this Agreement.


11.4     Unenforceability. If any provision of this Agreement is found by a
proper authority to be unenforceable or invalid, such unenforceability or
invalidity will not render this Agreement unenforceable or invalid as a whole;
rather, this Agreement will be construed as if not containing the particular
invalid or unenforceable provision or portion thereof, and the rights and
obligations of the Parties hereto will be construed and enforced accordingly. In
such event, the Parties will negotiate in good faith a replacement provision
that would best




--------------------------------------------------------------------------------




accomplish the objectives of such unenforceable or invalid provision within the
limits of applicable law or applicable court decisions.


11.5     Assignment. Heartland may not assign or transfer any right or
obligation under this Agreement without the prior written consent of Bancorp.
Bancorp may not assign or transfer any right or obligation under this Agreement
without the prior written consent of Heartland. Notwithstanding the provisions
of this Section, either Party may assign or transfer its rights and obligations
under this Agreement to an Affiliate, without the requirement of receiving the
other Party's prior written consent; provided, however that each Party must
notify the other Party of the assignment or transfer of its rights and
obligations within a commercially reasonable period after such assignment or
transfer.


11.6     Notices. With respect to notices permitted or required under this
Agreement related to the following matters, such notices must be in writing and
delivered by personal delivery or certified mail or overnight carrier mail,
return receipt requested: (a) notices of default and right to cure, if
applicable; (b) notices intended to amend this Agreement; and (c) notices of
termination. Such notices will be deemed given upon personal delivery, or upon
the date of the certification of written reply acknowledgment, whichever is
applicable. All other notices must be in writing and may also be delivered by
facsimile transmission or electronic mail, and will be deemed given upon
acknowledgement of receipt of facsimile transmission or upon personal electronic
reply acknowledging receipt, whichever is applicable. Notices will be sent to
the addresses set forth on the first page of this Agreement or to such other
address as either Party may specify in writing.


11.7     Survival. Any and all provisions, promises and warranties contained
herein, which by their nature or effect are required or intended to be observed,
kept or performed after expiration or termination of this Agreement (including,
without limitation, representations and warranties, confidentiality, security,
audit rights, indemnities, limitation of liability, dispute resolution,
miscellaneous provisions), will survive the expiration or termination of this
Agreement and remain binding upon and for the benefit of the Parties hereto.


11.8     Publicity. Unless otherwise specified in writing by the other party,
each party will not disclose that Bancorp is a sponsoring bank for Heartland;
provided, however, that nothing in this Section will preclude either party from
complying with the Network Rules or making required public disclosures, such as
US Securities and Exchange Commission filings, as applicable.


11.9     Independent Contractor. Bancorp and Heartland agree that in performing
their responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and will not be construed to create, a relationship, joint venture,
agency, or any association for profit between Bancorp and Heartland. Heartland
is not authorized through this Agreement to hold itself out as an agent of
Bancorp or to inform or represent that Heartland has authority to bind or
obligate Bancorp or to otherwise act on behalf of Bancorp.


11.10     Dispute Resolution.


11.10.1 Except as otherwise expressly set forth in this Agreement, the Parties
agree that any dispute arising in connection with the interpretation of this
Agreement or the performance of either Party under this Agreement or otherwise
relating to this Agreement will be treated in accordance with the procedures set
forth in this paragraph, prior to the resort by either Party to arbitration or
litigation in connection with such dispute. The dispute will be referred for
resolution first to a Senior Vice President for Bancorp, and the Chief Financial
Officer for Heartland. Such procedure will be invoked by either Party presenting
to the other Party a Notice of Request for Resolution of Dispute (a "Notice")
identifying the issues in dispute sought to be addressed hereunder. A telephone
or personal conference of those executives will be held within ten (10) Business
Days after the delivery of the Notice. In the




--------------------------------------------------------------------------------




event that the telephone or personal conference between these executives does
not take place or does not resolve the dispute, either Party may refer the
dispute to binding arbitration pursuant to the arbitration provisions set forth
below.


11.10.2 Except as otherwise expressly set forth in this Agreement and except for
actions for equitable relief, all claims or disputes between the Parties arising
out of or relating to this Agreement other than equitable actions will be
decided by· arbitration pursuant to the JAMS Streamlined Arbitration Rules and
Procedures currently in effect and in accordance with Title 9 of the United
States Code. Notice of the demand for arbitration must be filed in writing with
the other Party to this Agreement and must be made within a reasonable time
after the dispute has arisen. If the amount claimed to be in dispute is equal to
or greater than Two Hundred Fifty Thousand Dollars ($250,000), then the
arbitration will be decided by a panel of three (3) arbitrators selected under
the JAMS Streamlined Arbitration Rules and Procedures. If the amount claimed to
be in dispute is less than that amount, then the arbitration will be decided by
one (1) arbitrator pursuant to the same rules. Arbitration will be initiated in
Wilmington, DE. Said arbitration will occur within sixty (60) calendar days
after the Party demanding arbitration delivers the written demand on the other
Party, unless the Parties mutually agree otherwise in writing. The award
rendered by the arbitrators will be final and specifically enforceable under
applicable law, and judgment may be entered upon it in any court having
jurisdiction thereof. No arbitration arising out of or relating to this
Agreement may include, by consolidation, joinder or in any other manner, any
person or entity not a party to this Agreement under which such arbitration
arises. Neither Party will appeal such award nor seek review, modification, or
vacation of such award in any court or regulatory agency if it is for less than
$100,000.


11.10.3 The arbitrators will award to the prevailing Party, if any, as
determined by the arbitrators, all of its Costs and Fees. "Costs and Fees" mean
all reasonable pre-award expenses of the arbitration, including the arbitrators'
fees, administrative fees, travel expenses, out-of-pocket expenses such as
copying and telephone, court costs, witness fees and attorneys' fees.


11.11     Governing Law and Jurisdiction. Where the arbitration provisions of
this Agreement are inapplicable, this Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to conflict of laws principles. Except for actions for injunctive
relief, any legal action brought under or in conjunction with this Agreement
will be brought in a federal or state court of appropriate jurisdiction in the
State of Delaware and venue will be proper in that court.


11.12     Permits, Licenses. Heartland will obtain and pay for all permits,
governmental fees, and licenses necessary for the provision of the Heartland
Services and System and will obtain all required inspections, authorizations and
approvals prior to commencement of the Heartland Services and System.


11.13     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will for all purposes be deemed an original and all
of which will constitute the same instrument.


11.14     Compliance with Applicable Laws. During the term of this Agreement,
Heartland and Bancorp and each Party's respective Personnel and representatives
will fully comply with all applicable laws, governmental regulations, rules,
requirements, ordinances and other governing requirements of local and state
authorities and the Federal government, as promulgated and amended from time to
time.


11.15     Headings. Headings of particular sections are inserted only for
convenience and are not to be considered a part of this Agreement or be used to
define, limit or construe the scope of any term or provision of this Agreement.
Should any provision of this Agreement require interpretation, the Parties agree
that the




--------------------------------------------------------------------------------




tribunal interpreting or construing the same will not apply a presumption that
the terms of this Agreement will be more strictly construed against one Party
than against the other.


11.16     Audit of Business Records.


11.16.1 Heartland will make and keep complete and systematic written records of
all the Heartland Services and System provided and expenses and receipts
therefore incurred (if applicable) and revenue/compensation earned under this
Agreement. Such records will include records relevant to any costs or expenses
incurred by Heartland, its Personnel and the employees or subcontractors of
same, and Heartland will preserve all such records until three (3) years after
work is completed hereunder. During the term of this Agreement and for three (3)
years thereafter, Bancorp will have the right to inspect and copy such records
during Heartland's regular business hours, and such records may be used by
Bancorp, without limitation, subject to any limitations regarding Proprietary
Information set forth in this Agreement, if any.


11.16.2 Bancorp will make and keep complete and systematic written records of
all the Bancorp Services and System provided and expenses and receipts therefore
incurred (if applicable) and revenue/compensation earned under this Agreement.
Such records will include records relevant to any costs or expenses incurred by
Bancorp, its Personnel and the employees or subcontractors of same, and Bancorp
will preserve all such records until three (3) years after work is completed
hereunder. During the term of this Agreement and for three (3) years thereafter,
Heartland will have the right to inspect and copy such records during Bancorp's
regular business hours, and such records may be used by Heartland, without
limitation, subject to any limitations regarding Proprietary Information set
forth in this Agreement, if any.


11.17     Copies of Annual SAS-70 Type II Audit Report. Upon Bancorp's request
for copies, Heartland will provide Bancorp with copies of Heartland's annual SAS
70 Type II Audit Report produced by Heartland's independent auditors once
annually.


11.18     Tax Status. Before the commencement of any Heartland Services to be
provided by Heartland under this Agreement, Heartland shall have provided to
Bancorp either: (a) a form W-9, in case Heartland is a domestic U.S. person or
entity; or (b) a form W-8, in case Heartland is a non-resident person or entity,
certifying Heartland's domestic or foreign tax status, as the case may be.


11.19     Exhibits. The following Exhibits are attached hereto and incorporated
herein by this reference:


Exhibit 1: Bancorp Obligations
Exhibit 2: Heartland Obligations
Exhibit 3: Compensation
Exhibit 4: Insurance Requirements
Exhibit 5: Heartland's Underwriting Requirement for determination of Eligible
Merchants


WHEREFORE, the Parties hereto have signed this Agreement.


THE BANCORP BANK            HEARTLAND PAYMENT SYSTEMS, INC.
By: /s/ Frank Mastrangelo     By: /s/ Conan A. Lane
Print Name: Frank Mastrangelo     Print Name: Conan A. Lane
Title: President     Title: Chief of Operations
Date: November 24, 2009     Date: November 23, 2009






--------------------------------------------------------------------------------






Exhibit 1


Bancorp Rights and Obligations

--------------------------------------------------------------------------------



1.     Bancorp Services means the following:


1.1     Daily settlement of MasterCard and VISA and other card type activity
with the Networks;


1.2     Daily ACH processing for settlement of daily Merchant activity;


1.3     Monthly settlement of Merchant fee income via ACH processing;


1.4     Production and distribution to Heartland of reporting to support the
daily and monthly processing;


1.5     Preparation and submission of quarterly or other association reports as
required by MasterCard and VISA; and


1.6     Other processing related services as agreed to between Bancorp and
Heartland.


2.     Bancorp represents and warrants that it will follow the usual and
customary requirements of the Program and the Network Rules, as applicable.


3.     Bancorp will establish the Settlement Account. Notice by Bancorp to an
authorized officer of Heartland is required to change the Settlement Account in
sufficient time as to permit systematic changes in relation to such changes.


3.1     Bancorp will post all entries to the Settlement Account on the Business
Day received.


3.2     Bancorp will collect certain of Heartland Monthly Income that is
deposited in the Settlement Account.


3.3     Bancorp will transfer the Heartland Monthly Income deposited in the
Settlement Account to the Operating Account on the same Business Day on which
Bancorp collects, from the Operating Account, Fees for the same applicable
month.


3.4     Except when such failure results from inadvertent error which s
immediately cured by Heartland, in addition to any other remedy provided by law
or this Agreement, if Heartland fails to comply with Exhibit 2, Sections 8 and 9
on source documentation for Transaction Tickets, general record retention, or
this Section 3 associated with the Settlement Account, or fails to reimburse
Bancorp or any of its affiliates for any loss or damage for which Heartland has
an indemnity obligation to Bancorp under the terms of this Agreement, Bancorp
may, after ten (1 0) Business Days notice to Heartland, charge the Operating
Account for charges or reimbursements provided for in this Agreement.


4.     Bancorp will not cause the Interchange Fees to exceed the amount as set
forth in, and provided by, the applicable regulations of VISA or MasterCard
which are then in effect. Except for daily discount Merchants, these Interchange
Fees will be settled monthly from the Settlement Account.






--------------------------------------------------------------------------------




5.     To the extent doing so is possible and reasonable, given the context of
the situation, Bancorp will exercise reasonable efforts to cooperate and assist
Heartland in responding to and attempting to resolve claims and issues
(including reducing and/or obviating any assessed fines) defined by VISA and/or
MasterCard, or that may arise between VISA and MasterCard and Heartland
according to the bylaws and regulations of VISA and/or MasterCard, as
applicable. Within five (5) Business Days after Bancorp receives communications
on chargeback handling and review fees and other similar communications on
compliance matters, Bancorp will copy and forward such communications to
Heartland that Bancorp receives on Heartland's behalf.


6.     Bancorp reserves the right, in its commercially reasonable discretion to
(a) reject the application of any Merchant applicant who Bancorp determines, in
the good faith exercise of its underwriting judgment, fails to satisfy the
underwriting policies (Exhibit 5) as amended from time to time, in accordance
with the terms of this Agreement, (b) terminate a Merchant Agreement (which
includes removing the Merchant Account from the Bancorp BIN or ICA) with respect
to any Merchant in the event that (i) there is reasonable cause to believe that
the Merchant represents an unfavorable risk to Bancorp, including without
limitation, an adverse change in the Merchant's financial condition, the
commencement of a bankruptcy proceeding by or against the Merchant, any Network
requires Bancorp to terminate the Merchant Agreement or to cease processing for
such Merchant, (ii) there has occurred one or more material violations of any
applicable Network Rule, (iii) there is a material risk of Losses, (iv) the
Merchant has started (or plans to start) a new line of business or offer new
products or services that are, in Bancorp's sole discretion, unacceptable to
Bancorp, or (v) a right to terminate exists under the terms of the applicable
Merchant Agreement or (c) limit the addition of new Merchants at any time and
for any reason, or no reason. Subject to 6(c), Bancorp may not reject the
application of any Merchant applicant or terminate the Merchant processing
agreement with respect to any Merchant solely because such applicant or Merchant
does not transact business within Bancorp's service territory. Bancorp agrees
that as a condition to exercising its right to terminate any Merchant from the
Program, Bancorp will provide Heartland notice of its intent to terminate such
Merchant and Heartland shall have five (5) Business Days to deliver notice to
Bancorp that it desires to consult with Bancorp regarding the intended
termination. Nothing in this Section 6 will, however, operate as a limitation on
Bancorp's discretion in terminating a Merchant following such notice and will
not limit Bancorp's ability to suspend deposits to a Merchant's bank account if
such action is deemed necessary or appropriate by Bancorp. Nothing in this
Agreement or any agreement related hereto will limit or modify, in any respect,
any rights and/or remedies available to Bancorp.


7.     Bancorp will **REDACTED**




--------------------------------------------------------------------------------






Exhibit 2


Heartland Services, Duties and Obligations

--------------------------------------------------------------------------------

1.     Heartland shall provide Heartland Services consistent with the prevailing
industry service levels of electronic transaction processors. Heartland Services
include, by way of example and not limitation, the following: merchant
applications, merchant investigation & underwriting, risk management, front-end
and back-end processing, and the servicing of Merchant chargebacks. Without
limiting the generality of the sentences above, Heartland will, at its expense,
administer Merchant relationships in accordance with established risk management
practices and take or cause to be taken any such additional action as may be
reasonably appropriate or necessary to protect Bancorp against any loss as a
result of abuse or fraud on the part of any Merchant.


2.     Heartland and Bancorp will work together on a commercially reasonable
basis to determine all amounts Heartland owes to Bancorp, and Heartland agrees
to make payment of such mutually agreed amounts on the Business Day following
the agreement thereto.


3.     Heartland has received, understands and agrees to comply fully with the
Network Rules, including, but not limited to, rules regarding independent sales
organizations and member service providers, and will provide to Bancorp any
information regarding Heartland or its Merchants requested by Bancorp that is
required to be provided to VISA and/or MasterCard.


4.     In addition to any other disclosures required by the Network Rules,
Heartland shall include the following disclosure on all Merchant agreements,
statements, and other related materials delivered to Merchants in the Program
for whom processing is provided by Heartland: "Member Services Provider for The
Bancorp Bank Wilmington, DE.


5.     Heartland acknowledges and agrees that VISA and MasterCard are the owners
of their trademarks and service marks, that Heartland will not contest the
ownership of such marks, and that VISA and MasterCard each has the right to
immediately and without advance notice prohibit Heartland from performing any
further service or activity in relation to use of their respective marks and the
operation of their programs should Heartland be deemed by VISA or MasterCard to
have violated any VISA or MasterCard bylaw or regulation relating to its
performance as an independent sales organization or as a member service
provider.


6.     Heartland will **REDACTED**


7.     Merchant Relationship Requirements.


7.1     Heartland must satisfy all Bancorp requirements for Merchant
participation in the Program before any Merchant may become a participant in the
Program.


7.2     Heartland will solicit applications from eligible Merchants at
Heartland's expense, and will provide each applicant with application materials
prepared by Heartland. Heartland will collect completed, signed application
materials from applicants and will forward such application materials to Bancorp
or to such other place as Bancorp may designate.


7.3     Heartland will underwrite each application to determine whether each
applicant is an eligible Merchant under the underwriting requirements, attached
as Exhibit 5, and if such applicant is an eligible Merchant, such applicant may
then be added as an approved Merchant to the Program and commence processing.
Bancorp has the authority to also review the applications, and in such a




--------------------------------------------------------------------------------




circumstance, Heartland will promptly terminate and remove from the Program any
applicant that is rejected by Bancorp, in accordance with Exhibit 1 to this
Agreement. Bancorp may obtain credit reports and such other information, as it
deems necessary or appropriate to review and underwrite all completed
application materials in accordance with Bancorp's Merchant processing policy.
Heartland will monitor online any other activity reports on a timely and regular
basis for suspicious Merchant deposit activity, following Heartland's security
guidelines. At Heartland's discretion, Bancorp will be notified when activity
appears to be fraudulent and loss appears imminent.


7.4     Heartland will exercise commercially reasonable efforts to monitor
Merchants to ensure that Merchants are compliant with the Networks bylaws, rules
and regulations of any applicable Card Association, including the Payment Card
Industry Data Security Standards, and any other applicable laws, rules and
regulations. "Payment Card Industry Data Security Standards" shall mean the
then-effective security guidelines developed by the payment card industry to
ensure the proper handling and protection of cardholder account and transaction
information as such guidelines are published by a Network and as officially
amended and so published from time to time.


7.5     Heartland will take all necessary actions subject to Heartland's
control, authority or related contractual relationships, to ensure that all
related services to the Merchants are provided and to avoid any unnecessary
disruption in the Merchants' business operations, including, without limitation,
payment of all material and undisputed amounts owed by Heartland to third party
vendors and processors and Bancorp.


8.     Heartland shall provide to Bancorp certain data input including, without
limitation, electronic files, daily reports, System access credentials and other
electronic or written information as may reasonably be required by Bancorp to
perform its obligations under the terms of this Agreement or Network Rules.
Heartland is responsible for the quality and accuracy of all data input to
Bancorp or Networks and will implement appropriate procedures and take all
necessary action to insure that such data is input in the proper sequence and
format as specified by Bancorp or Networks. Any data submitted by Heartland to
Bancorp or Networks for processing which is incorrect will be corrected by
Heartland at its expense.


9.     Record Retention.


9.1     Pursuant to applicable federal and state laws, Heartland will require
Merchants to retain drafts and other evidences of cardholder transactions for
timeframes as required by VISA, MasterCard or federal government agency
regulations after the respective transaction. In addition, Heartland will
communicate to Merchants the importance of providing drafts and other evidences
of cardholder transactions. Heartland will also assist the Merchant in directing
such documentation to the appropriate area within Bancorp as indicated to
Heartland by Bancorp.


9.2     Heartland will retain evidence of Merchant statements and supporting
items relating to the Program for timeframes as required by VISA, MasterCard, or
federal government agency regulations.


10.     Should Heartland negotiate the transfer of Merchant Accounts or Merchant
Agreements or BINs or ICAs from Heartland Bank to a successor bank, Heartland
agrees to provide to Bancorp, for a period of five (5) Business Days, a right of
first offer to act as such successor bank upon terms and conditions acceptable
to Heartland in its sole discretion.




--------------------------------------------------------------------------------






Exhibit 3


Compensation

--------------------------------------------------------------------------------



1.
**REDACTED** Fees



Heartland will **REDACTED**.


Heartland will **REDACTED**.


2.
**REDACTED** Fees



Heartland will **REDACTED**.


3.
**REDACTED** Fees



Heartland will **REDACTED**.


4.
**REDACTED** Fees



Heartland will **REDACTED**.


5.
**REDACTED** Fees



Heartland will **REDACTED**.








--------------------------------------------------------------------------------






Exhibit 4


Insurance Requirements for Heartland

--------------------------------------------------------------------------------



Workers' Compensation:


(A)    Workers' Compensation: Statutory
(B)    Employer's Liability:
(1) Bodily Injury by Accident, for Each Accident: $1,000,000
(2) Bodily Injury for Each Employee by Disease: $1,000,000
(3) Policy Limit for Bodily Injury by Disease:                $1,000,000


Commercial General Liability:


Written on a per occurrence basis to include coverage for: Broad Form Property
Damage; Bodily Injury; Personal Injury; Blanket Contractual Liability;
Products/Completed Operations.
(A)    Combined Single Limit per Occurrence:                     $1,000,000
(B)    General Aggregate:                                 $2,000,000
(C)    Fire Legal Liability per Occurrence:                         $300,000
(D)     Medical Expense per Person per Occurrence:                 $10,000


Subsidiaries, affiliate companies, its officers, directors and Personnel will be
listed as additional insureds. Heartland's policy will be primary and
non-contributory.


Automotive Liability:


Such policy will include coverage for all vehicles owned, hired, non-hired,
non-owned and borrowed by Heartland in the performance of the Heartland Services
covered by this Agreement.
Combined Single Limit:                                 $1,000,000


Umbrella Liability:


Combined Single Limit:                                 $35,000,000


Subsidiaries, affiliate companies, its officers, directors and Personnel will be
listed as additional insureds.


Errors & Omissions Liability (Professional Liability):


Such policy will include coverage for actual or alleged breach of duty, act,
error, omission, misstatement, misleading statement or neglect in the rendering
of or failure to render the Services under this Agreement.
Combined Single Limit:                                 $30,000,000


Fidelity Bond (Crime Insurance):


Including blanket employee dishonesty:                         $5,000,000






--------------------------------------------------------------------------------




Cyber/Privacy Liability:                                     $30,000,000


Such policy will include coverage for first and third party legal liability as a
result of a physical privacy breach or breach of privacy regulations, as well as
damages and claims for expenses arising out of computer attacks caused by
security failures.




--------------------------------------------------------------------------------






Exhibit 5


Heartland's Underwriting Requirements for Determination of Eligible Merchants

--------------------------------------------------------------------------------



[intentionally left blank]










